Me. Justice Seabs delivered the opinion of the court. It can not be contended that anything is due from appellee to appellant as salary contracted to be paid, for the evidence discloses that appellant had been paid in full up to the time when the éngagement ivas terminated by appellee, and that thereafter he received from other companies as much in salary as was provided for in the contract with appellee. The claim for damages by reason of the alleged breach of the contract rests solely upon the supposed value of the advertising which appellee had contracted to provide during the unexpired period covered by the contract, and which, it is contended, would have been of value to appellant in maintaining his reputation as an actor with the public at large. It will be unnecessary to determine whether the damages thus claimed are sufficiently established and so far capable of being estimated as to be .recoverable in an action for breach of the contract, for we are of opinion that there was no actionable breach of the contract by appellee. The contract provided, in effect, that the services to be rendered by appellant were to be so rendered as appellee might direct. The contract can not be otherwise construed. It was not a copartnership. It was an employment of appellant by appellee. Appellee, as proprietor of the enterprise, had the undoubted right to direct its management in all reasonable ways. When he requested appellant to shorten the time of his performance-' and appellant refused so to do, appellee was warranted in terminating the engagement. There was evidence to the effect that there had been complaints by certain patrons of the theater that the time occupied by appellant was too long. Therefore the action of appellee in demanding that the time be shortened can not be viewed as arbitrary or capricious. Neither does it appear from the evidence that if the performance by appellant were shortened as requested, he would not still be “the leading feature” of the company, as provided by the contract. There is another reason why the demand of appellee and the refusal of appellant constitute a sufficient ground for a termination of the contract. It is provided by the contract that the services to be rendered by appellant were to be “ satisfactory services.” There is some conflict in the authorities as to whether, under like provision, a party to the contract may arbitrarily declare that he is not satisfied, and upon that ground avoid the contract. It is held by many decisions that it is precisely such right to arbitrarily determine when he is satisfied that is reserved by like provisions in contracts. There are other decisions, however, which hold that the dissatisfaction must not be capricious and ungrounded or unreasonable, and that when the services would be satisfactory to any reasonable-minded person, they can not be capriciously and arbitrarily determined to be unsatisfactory for the purpose of avoiding the contract. But we are aware of no decision holding that when the question of satisfaction with the services is largely a matter of taste, as here, the party reserving to himself under the contract the right to have such services satisfactory, may not determine absolutely whether they are or are not satisfactory. We are of opinion that the weight of authority would sustain the right of appellee to determine under this contract whether appellant’s services complied with the contract in being satisfactory to him or not. Goodrich v. Nortwick, 43 Ill. 445; Alexis Mfg. Co. v. Young, 59 Ill. App. 226; Crawford v. Mail and Express Co., 163 N. Y. 404. But if there were no such provision in the contract as to satisfaction with the services to be rendered, yet the very fact of insubordination on the part of the employe in refusing to comply with what appears from all the evidence to have been a reasonable request by the employer, would of itself justify the termination of the contract. Wood on Master and Servant, Sec. 116; Abendpost v. Hertel, 67 Ill. App. 501. In Wood on Master and Servant, supra, the author says: “ Refusing to obey the reasonable orders of the master is a good ground for dismissal from service, for in every contract of hiring there is an implied contract on the part of the servant that he will obey the lawful and reasonable commands of his master.” We are of opinion that the evidence established conclusively that the appellant was not entitled to recover for breach of contract, and therefore that the action of the learned trial court in peremptorily directing a verdict was right. The judgment is affirmed.